DETAILED ACTION
This is the first Office action on the merits of Application No. 16/963,561. Claims 1-6 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 2, lines 3-4, and claim 6, lines 3-4, the phrases “a sensory evaluation of a deceleration step based on a pushed-out feeling with respect to an initial deceleration when the lockup clutch is disengaged” and “a sensory evaluation of a deceleration inclination based on a pushed-out feeling with respect to an initial deceleration when the lockup clutch is disengaged” render the claim indefinite because the phrases are unclear. Firstly, in claim 1, line 9, the phrase “an initial deceleration” is previously recited. It appears “an initial deceleration” should be changed to –the initial deceleration—as this condition has been previously recited. Secondly, it appears the wording could be reordered for clearer understanding, as the pushed-out feeling is felt when the lockup clutch is disengaged and not during the initial deceleration (e.g. Figs. 8, 9 and 13). Thus, an example amendment could be “a sensory evaluation of a deceleration step with respect to the initial deceleration based on a pushed-out feeling when the lockup clutch is disengaged” (claim 2).
	Claims 3-5 are also rejected as being dependent upon a rejected base claim.


Allowable Subject Matter
Claim 1 is allowed.
Claim 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious a lockup disengagement control device comprising: when a brake is operated from a brake OFF to a brake ON during a coast traveling in an engagement state of the lockup clutch, the lockup control section being configured to sense an initial deceleration by the brake ON operation, and to set a lockup release vehicle speed to be higher as an absolute value of the initial deceleration is greater, and when a vehicle speed is sensed to be equal to or smaller than the set lockup release vehicle speed in a middle of a brake deceleration scene by the brake ON operation, the lockup control section being configured to disengage the lockup clutch, in combination with the other elements required by the claim. 
Claims 2-6 are allowable for being dependent on an allowable claim.
The closest prior art, Akihiro (Japanese document JP2014196769, cited on the IDS dated 7/21/2020) and Takahiro (Japanese document JP2017116056, cited on the IDS dated 7/21/2020) discloses a lockup control device for a lockup clutch in an automatic transmission. Akihiro discloses to release a lock-up clutch when a vehicle speed below a set lock-up release vehicle speed is detected during the middle of deceleration. Takahiro discloses a deceleration detecting unit that based on the deceleration value releases the lockup clutch. The prior art does not disclose or fairly suggest the lockup control section being configured to sense an initial deceleration by the brake ON operation, and to set a lockup release vehicle speed to be higher as an absolute value of the initial deceleration is greater.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsudaira (US Patent Publication 20070066444) discloses a gear change operation based on deceleration (e.g. Fig. 9).
Miyazono (US Patent Publication 20180172149) discloses lockup disengagement control (e.g. Fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LORI WU/Examiner, Art Unit 3659